         Case 1:16-cv-01534-JEB Document 385 Filed 12/19/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


STANDING ROCK SIOUX TRIBE;                  )
YANKTON SIOUX TRIBE; ROBERT                 )
FLYING HAWK; OGLALA SIOUX                   )
TRIBE,                                      )
                                            )
                              Plaintiffs,   )
                                            )
and                                         )
                                            )
CHEYENNE RIVER SIOUX TRIBE,                 )
                                            )
                   Intervenor Plaintiff,    )        Case No. 1:16-cv-01534-JEB
                                            )        (and consolidated case nos. 16-cv-1796
       v.                                   )        and 17-cv-267)
                                            )
U.S. ARMY CORPS OF ENGINEERS,               )
                                            )
                             Defendant,     )
                                            )
and                                         )
                                            )
DAKOTA ACCESS, LLC,                         )
                                            )
                  Intervenor Defendant.     )

                   PLAINTIFF OGLALA SIOUX TRIBE’S NOTICE
                REGARDING NON-REMAND CLAIMS IT WILL PURSUE

       By minute order entered December 12, 2018, the Court ordered that “If any Plaintiff

seeks to pursue any other claim (beyond NHPA) not related to the remand, it must identify such

claim in a filing by December 19, 2018, or such clam will be dismissed.” Plaintiff Oglala Sioux

Tribe (“Tribe”) hereby identifies the following non-remand claims it seeks to pursue, by

reference to the Tribe’s initial Complaint filed in Oglala Sioux Tribe v. U.S. Army Corps of

Engineers, case no. 17-cv-00267 (filed Feb. 11, 2017), later consolidated with this case, and the

Tribe’s proposed First Amended Complaint, ECF Doc. No. 376-1 (which is identical to the
            Case 1:16-cv-01534-JEB Document 385 Filed 12/19/18 Page 2 of 2



Tribe’s initial Complaint, except for an additional sentence added to the Second Cause of

Action):

       I.       FIRST CAUSE OF ACTION: VIOLATION OF NEPA AND APA

       II.      SECOND CAUSE OF ACTION: VIOLATION OF NEPA, APA, AND
                REGULATION

       V.       FIFTH CAUSE OF ACTION: BREACH OF TRUST, MNI WICONI PROJECT
                ACT, AND THE APA


                                            Respectfully submitted,



                                            s/ Michael L. Roy
                                            Michael L. Roy (DC Bar No. 411841)
                                            mroy@hobbsstraus.com
                                            Jennifer P. Hughes (DC Bar No. 458321)
                                            jhughes@hobbsstraus.com
                                            Elliott A. Milhollin (DC Bar No. 474322)
                                            emilhollin@hobbsstraus.com
                                            Hobbs, Straus, Dean & Walker, LLP
                                            2120 L Street, NW, Suite 700
                                            Washington, DC 20037
                                            202-822-8282 (Tel.)
                                            202-296-8834 (Fax)
                                            Attorneys for Oglala Sioux Tribe

                                            Mario Gonzalez
                                            Gonzalez Law Office
                                            522 7th St 202
                                            Rapid City, SD 57701
                                            (605) 716-6355
                                            Of Counsel for the Oglala Sioux Tribe

December 19, 2018




                                                2
